Case: 2:19-cv-03492-MHW-MRM Doc #: 10 Filed: 04/21/20 Page: 1 of 1 PAGEID #: 317




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

JOSHUA R. JOHNSON,

                     Petitioner,              :   Case No. 2:19-cv-3492

       - vs -                                     District Judge Michael H. Watson
                                                  Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
 London Correctional Institution,

                                              :
                     Respondent.


                                   TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is hereby

transferred from Chief Magistrate Judge Elizabeth Preston Deavers to Magistrate Judge Michael

R. Merz.



April 21, 2020.

                                                        s/ Michael R. Merz
                                                       United States Magistrate Judge




                                              1
